MEMORANDUM**
Manuel Caraza-Mendivil appeals his 120-month sentence following his guilty-plea conviction for various drug offenses, in violation of 21 U.S.C. §§ 841, 852, 960, and 963. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
Appellant contends that the district court clearly erred when it found that he was ineligible for safety valve relief, pursuant to U.S.S.G. § 5C1.2 and 18 U.S.C. § 3553(f), because he did not provide truthful and complete information concerning the offense. Based on our review of the record, we cannot say that the district court clearly erred. See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996) (concluding that the district court properly found defendant failed to carry his burden of proving eligibility where defendant’s evidence supporting truthfulness was lacking and information from other sources indicated that defendant had been less than forthcoming).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.